DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16-18, 23, 26-31, 36, 38 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over YAMAZAKI (US 20120061663) in view of KIM (US 20140139772).
Regarding claim 16, YAMAZAKI discloses a semiconductor device comprising: 
an oxide semiconductor film that is crystalline (oxide crystal layer comprising 118 and 108, see fig 1, para 99-101), the oxide semiconductor film having a corundum structure and/or comprising as a major component gallium oxide or a mixed crystal of gallium oxide (118 can be alpha-GaO which is corundum GaO, see para 109); 
a source electrode (fig 1, 104a, para 92) positioned on a side of a first surface of the oxide semiconductor film (104a is on a top of the top surface of 108, see fig 1E); and 
a gate electrode (fig 1, 110a, para 92) positioned on the side of the first surface of the oxide semiconductor film (110a is on the top side of 108, see fig 1), 
wherein the semiconductor device is a normally-off semiconductor device (the goal of the invention is to stop the device from becoming normally-on, so the device must be normally-off, see fig 1, para 104, 114 and 118).

KIM discloses a device wherein the semiconductor device being a normally-off semiconductor device with a threshold voltage that is 3 V or more (the device can have a threshold voltage of 3-4 V, see para 100).
YAMAZAKI and KIM are analogous art because they both are directed towards semiconductor transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of YAMAZAKI with the threshold voltage of KIM because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of YAMAZAKI with the threshold voltage of KIM in order to suppress deterioration of the electrical characteristics of the device (see KIM para 9).
Additionally, parameters such as the threshold voltage in the art of transistor devices are subject to routine experimentation and optimization to achieve the desired device characteristics during fabrication. It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the threshold voltage in the device of YAMAZAKI in order to provide a device with stable characteristics (see YAMAZAKI para 13).
Regarding claim 17, YAMAZAKI and KIM disclose the semiconductor device according to claim 16.
YAMAZAKI further discloses a device, wherein the oxide semiconductor film comprises as the major component alpha-Ga203 or the mixed crystal of alpha-Ga203 (118 can comprise alpha-Ga2O3, see para 109). 
Regarding claim 18, YAMAZAKI and KIM disclose the semiconductor device according to claim 16.

Regarding claim 23, YAMAZAKI and KIM disclose the semiconductor device according to claim 21.
YAMAZAKI fails to disclose a device, wherein the threshold voltage is 7 V or more.
KIM discloses a device, wherein the threshold voltage is 7 V or more (the threshold voltage can be 7-8V, see para 100).
YAMAZAKI and KIM are analogous art because they both are directed towards semiconductor transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of YAMAZAKI with the threshold voltage of KIM because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of YAMAZAKI with the threshold voltage of KIM in order to suppress deterioration of the electrical characteristics of the device (see KIM para 9).
Additionally, parameters such as the threshold voltage in the art of transistor devices are subject to routine experimentation and optimization to achieve the desired device characteristics during fabrication. It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the threshold voltage in the device of YAMAZAKI in order to provide a device with stable characteristics (see YAMAZAKI para 13).
Regarding claim 26, YAMAZAKI and KIM disclose the semiconductor device according to claim 16.
YAMAZAKI further discloses a device, wherein the semiconductor device is a power device (the device can be a power device, see para 228).
claim 27, YAMAZAKI and KIM disclose the semiconductor device according to claim 16.
YAMAZAKI further discloses a device disclose a semiconductor system comprising: the semiconductor device according to claim 16 (the device of fig 9 can include transistors of fig 1, see fig 9, para 204).
Regarding claim 28, YAMAZAKI discloses a semiconductor device comprising: 
an oxide semiconductor film  (oxide crystal layer comprising 118 and 108, see fig 1, para 99-101) comprising a crystal having a corundum structure and comprising gallium oxide (118 can be alpha-GaO which is corundum GaO, see para 109);
a source electrode (fig 1, 104a, para 92) positioned on a side of a first surface of the oxide semiconductor film (104a is on a top of the top surface of 108, see fig 1E); and 
a gate electrode (fig 1, 110a, para 92) positioned on the side of the first surface of the oxide semiconductor film (110a is on the top side of 108, see fig 1), and
a drain electrode (fig 1, 104b, para 92) positioned on a side of a second surface of the oxide semiconductor film (104b is on an upper side of the lower surface of 118, see fig 1).
YAMAZAKI fails to disclose a device wherein the semiconductor device has a threshold voltage that is 3 V or more.
KIM discloses a device wherein the semiconductor device has a threshold voltage that is 3 V or more (the device can have a threshold voltage of 3-4 V, see para 100).
YAMAZAKI and KIM are analogous art because they both are directed towards semiconductor transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of YAMAZAKI with the threshold voltage of KIM because they are from the same field of endeavor.

Additionally, parameters such as the threshold voltage in the art of transistor devices are subject to routine experimentation and optimization to achieve the desired device characteristics during fabrication. It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the threshold voltage in the device of YAMAZAKI in order to provide a device with stable characteristics (see YAMAZAKI para 13).
Regarding claim 29, YAMAZAKI discloses a semiconductor device comprising: 
an oxide semiconductor film  (oxide crystal layer comprising 118 and 108, see fig 1, para 99-101) comprising a crystal that comprises gallium oxide (118 can be alpha-GaO which is corundum GaO, see para 109);
a source electrode (fig 1, 104a, para 92) positioned on a side of a first surface of the oxide semiconductor film (104a is on a top of the top surface of 108, see fig 1E);
a gate electrode (fig 1, 110a, para 92) positioned on the side of the first surface of the oxide semiconductor film (110a is on the top side of 108, see fig 1), and
a drain electrode (fig 1, 104b, para 92) positioned on a side of a second surface of the oxide semiconductor film (104b is on an upper side of the lower surface of 118, see fig 1).
YAMAZAKI fails to disclose a device wherein the semiconductor device has a threshold voltage that is 3 V or more.
KIM discloses a device wherein the semiconductor device has a threshold voltage that is 3 V or more (the device can have a threshold voltage of 3-4 V, see para 100).
YAMAZAKI and KIM are analogous art because they both are directed towards semiconductor transistor devices and one of ordinary skill in the art would have had a reasonable expectation of 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of YAMAZAKI with the threshold voltage of KIM in order to suppress deterioration of the electrical characteristics of the device (see KIM para 9).
Additionally, parameters such as the threshold voltage in the art of transistor devices are subject to routine experimentation and optimization to achieve the desired device characteristics during fabrication. It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the threshold voltage in the device of YAMAZAKI in order to provide a device with stable characteristics (see YAMAZAKI para 13).
Regarding claim 30, YAMAZAKI and KIM disclose the semiconductor device according to claim 28.
YAMAZAKI further discloses a device, wherein the crystal is a mixed crystal (the crystal of 108/118 can be of mixed materials, see para 102-103).
Regarding claim 31, YAMAZAKI and KIM disclose the semiconductor device according to claim 28.
YAMAZAKI further discloses a device, wherein the semiconductor device is a normally-off semiconductor device (the goal of the invention is to stop the device from becoming normally-on, so the device must be normally-off, see fig 1, para 104, 114 and 118).
Regarding claim 36, YAMAZAKI and KIM disclose the semiconductor device according to claim 16.
YAMAZAKI further discloses a device, wherein the oxide semiconductor film has an atomic ratio of gallium to entire metal components in the oxide semiconductor film, the atomic ratio of gallium to 
Regarding claim 38, YAMAZAKI and KIM disclose the semiconductor device according to claim 16.
YAMAZAKI further discloses a device, further comprising: a drain electrode (fig 1, 104b, para 112) positioned on the side of the first surface of the oxide semiconductor film (104b is on a top surface of 108, see fig 1).
Regarding claim 39, YAMAZAKI and KIM disclose the semiconductor device according to claim 16.
YAMAZAKI further discloses a device, further comprising: a drain electrode (fig 1, 104b, para 112) positioned on a side of a second surface of the oxide semiconductor layer (104b is on an upper side of the right side surface of 108, see fig 1).
Claim 20-21, 24, 32-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over YAMAZAKI (US 20120061663) and KIM (US 20140139772) in view of BANG (US 20170110591).
Regarding claim 20, YAMAZAKI and KIM disclose the semiconductor device according to claim 18, further comprising:
an inversion channel region in the oxide semiconductor film (118/108 form the channel of an FET, so an inversion channel will be formed near gate electrode 112 during the operation of the device, see fig 1, para 92); 
a gate insulation film (fig 1, 110a, para 92) that is on the inversion channel region, the gate electrode being arranged with the gate insulation film (112 and 110 are close to each other, see fig 1E).
YAMAZAKI fails to disclose a device comprising a hydrogen-diffusion prevention film that is an oxide film 
comprising at least one element of elements of Group 15 in the periodic table and 

BANG discloses a device comprising a hydrogen-diffusion prevention film that is an oxide film (oxide film 140, 177 and 180, see fig 2, para 56, 64 and 70) 
comprising at least one element of elements of Group 15 in the periodic table (140a can be SiON, which comprises N which is in group 15, see fig 2, para 56) and 
being positioned between the gate insulation film and the inversion channel region. (140a is between gate electrode 124 and channel 154, see fig 2, para 54 and 57).
YAMAZAKI and BANG are analogous art because they both are directed towards semiconductor transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of YAMAZAKI with the group-15 oxide layer of BANG because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of YAMAZAKI with the group-15 oxide layer of BANG in order to prevent oxidation (see BANG para 71).
Regarding claim 21, YAMAZAKI and KIM disclose the semiconductor device according to claim 20.
YAMAZAKI fails to disclose a device, wherein the at least one element is phosphorus.
BANG discloses a device, wherein the at least one element is phosphorus (the device can comprise a metal phosphorus oxide layer 177, see fig 2, para 71).
YAMAZAKI and BANG are analogous art because they both are directed towards semiconductor transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of YAMAZAKI with the group-15 oxide layer of BANG because they are from the same field of endeavor.

Regarding claim 24, YAMAZAKI and KIM disclose the semiconductor device according to claim 16, further comprising:
an inversion channel region in the oxide semiconductor film (118/108 form the channel of an FET, so an inversion channel will be formed near gate electrode 112 during the operation of the device, see fig 1, para 92); 
a gate insulation film (fig 1, 110a, para 92) that is on the inversion channel region, the gate electrode being arranged with the gate insulation film (112 and 110 are close to each other, see fig 1E).
YAMAZAKI fails to disclose a device wherein a hydrogen-diffusion prevention film that is an oxide film 
comprising at least one element of elements of Group 15 in the periodic table and 
being positioned between the gate insulation film and the inversion channel region.
BANG discloses a device wherein a hydrogen-diffusion prevention film that is an oxide film (oxide film 140, 177 and 180, see fig 2, para 56, 64 and 70) 
comprising at least one element of elements of Group 15 in the periodic table (140a can be SiON, which comprises N which is in group 15, see fig 2, para 56) and 
being positioned between the gate insulation film and the inversion channel region. (140a is between gate electrode 124 and channel 154, see fig 2, para 54 and 57).
YAMAZAKI and BANG are analogous art because they both are directed towards semiconductor transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of YAMAZAKI with the group-15 oxide layer of BANG because they are from the same field of endeavor.

Regarding claim 32, YAMAZAKI and KIM disclose the semiconductor device according to claim 28 further comprising 
an inversion channel region in the oxide semiconductor film (118/108 form the channel of an FET, so an inversion channel will be formed near gate electrode 112 during the operation of the device, see fig 1, para 92); 
a gate insulation film (fig 1, 110a, para 92) that is on the inversion channel region, the gate electrode being arranged with the gate insulation film (112 and 110 are close to each other, see fig 1E).
YAMAZAKI fails to disclose a device comprising an oxide film that is a hydrogen diffusion prevention layer, 
comprising at least one element of elements of Group 15 in the periodic table and
 being positioned between the gate insulation film and the inversion channel region.
BANG discloses a device comprising an oxide film that is a hydrogen diffusion prevention layer (oxide film 140, 177 and 180, see fig 2, para 56, 64 and 70) 
comprising at least one element of elements of Group 15 in the periodic table (140a can be SiON, which comprises N which is in group 15, see fig 2, para 56) and 
being positioned between the gate insulation film and the inversion channel region. (140a is between gate electrode 124 and channel 154, see fig 2, para 54 and 57).
YAMAZAKI and BANG are analogous art because they both are directed towards semiconductor transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of YAMAZAKI with the group-15 oxide layer of BANG because they are from the same field of endeavor.

Regarding claim 33, YAMAZAKI and KIM disclose the semiconductor device according to claim 29 further comprising 
an inversion channel region in the oxide semiconductor film (118/108 form the channel of an FET, so an inversion channel will be formed near gate electrode 112 during the operation of the device, see fig 1, para 92); 
a gate insulation film (fig 1, 110a, para 92) that is on the inversion channel region, the gate electrode being arranged with the gate insulation film (112 and 110 are close to each other, see fig 1E).
YAMAZAKI fails to disclose a device comprising an oxide film that is a hydrogen diffusion prevention layer, 
comprising at least one element of elements of Group 15 in the periodic table and 
being positioned between the gate insulation film and the inversion channel region.
BANG discloses a device comprising an oxide film that is a hydrogen diffusion prevention layer (oxide film 140, 177 and 180, see fig 2, para 56, 64 and 70) 
comprising at least one element of elements of Group 15 in the periodic table (140a can be SiON, which comprises N which is in group 15, see fig 2, para 56) and 
being positioned between the gate insulation film and the inversion channel region. (140a is between gate electrode 124 and channel 154, see fig 2, para 54 and 57).
YAMAZAKI and BANG are analogous art because they both are directed towards semiconductor transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of YAMAZAKI with the group-15 oxide layer of BANG because they are from the same field of endeavor.

Regarding claim 34, YAMAZAKI and KIM disclose the semiconductor device according to claim 32.
YAMAZAKI fails to disclose a device, wherein the at least one element is phosphorus.
BANG discloses a device, wherein the at least one element is phosphorus (the device can comprise a metal phosphorus oxide layer 177, see fig 2, para 71).
YAMAZAKI and BANG are analogous art because they both are directed towards semiconductor transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of YAMAZAKI with the group-15 oxide layer of BANG because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of YAMAZAKI with the group-15 oxide layer of BANG in order to prevent oxidation (see BANG para 71).
Regarding claim 35, YAMAZAKI and KIM disclose the semiconductor device according to claim 33.
YAMAZAKI fails to disclose a device, wherein the at least one element is phosphorus.
BANG discloses a device, wherein the at least one element is phosphorus (the device can comprise a metal phosphorus oxide layer 177, see fig 2, para 71).
YAMAZAKI and BANG are analogous art because they both are directed towards semiconductor transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of YAMAZAKI with the group-15 oxide layer of BANG because they are from the same field of endeavor.
.
Claim 22, 37 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over YAMAZAKI (US 20120061663), KIM (US 20140139772) and BANG (US 20170110591) in view of NOMURA (US 20160247927).
Regarding claim 22, YAMAZAKI, KIM and BANG disclose the semiconductor device according to claim 20.
YAMAZAKI fails to disclose a device, wherein the inversion channel region is a p-type semiconductor layer.
NOMURA discloses a device, wherein the inversion channel region is a p-type semiconductor layer (the semiconductor layer 1240a can be p-type oxide such as IGZO, see fig 12, para 108 and 8).
YAMAZAKI and NOMURA are analogous art because they both are directed towards semiconductor TFT devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of YAMAZAKI with the p-type doping of NOMURA because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of YAMAZAKI with the p-type doping of NOMURA in order to provide a TFT with good characteristics (see NOMURA para 37).
Regarding claim 37, YAMAZAKI, KIM and BANG disclose the semiconductor device according to claim 20.
YAMAZAKI fails to disclose a device, wherein the oxide semiconductor film is a p-type semiconductor layer, the inversion channel region is provided in the oxide semiconductor film between semiconductor regions that are n- type semiconductor regions.

YAMAZAKI and NOMURA are analogous art because they both are directed towards semiconductor TFT devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of YAMAZAKI with the p-type doping of NOMURA because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of YAMAZAKI with the p-type doping of NOMURA in order to provide a TFT with good characteristics (see NOMURA para 37).
Regarding claim 40, YAMAZAKI, KIM and BANG disclose the semiconductor device according to claim 32.
YAMAZAKI fails to disclose a device, wherein the oxide semiconductor film is a p-type semiconductor layer, the inversion channel region is provided in the oxide semiconductor film between semiconductor regions that are n- type semiconductor regions.
NOMURA discloses a device, wherein the oxide semiconductor film is a p-type semiconductor layer (the semiconductor layer 1240a can be p-type oxide such as IGZO, see fig 12, para 108 and 8), the inversion channel region is provided in the oxide semiconductor film between semiconductor regions that are n- type semiconductor regions (1242a are n-type s/d regions, see fig 12, para 108).
YAMAZAKI and NOMURA are analogous art because they both are directed towards semiconductor TFT devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of YAMAZAKI with the p-type doping of NOMURA because they are from the same field of endeavor.
.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 28 and 29 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAS TYLER BEARDSLEY whose telephone number is (571)272-3227.  The examiner can normally be reached on 930-600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONAS T BEARDSLEY/
Examiner, Art Unit 2811

/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811